In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from a judgment of the Supreme Court, Rockland County (Weiner, J.), entered January 31, 2003, which, upon a jury verdict in favor of the defendant and against them, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contention, the evidence adduced at trial did not warrant instructing the jury under PJI3d 2:71 (2004 Supp) as to concurrent causes (see Getlin v St. Vincent's Hosp. & Med. Ctr. of N.Y., 117 AD2d 707, 708 [1986]).
The jury verdict was supported by a fair interpretation of the evidence (see McKnight v LaGuardia Hosp., 263 AD2d 500, 501 [1999]). Altman, J.P., Smith, S. Miller and Crane, JJ., concur.